Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 1 of 19 PageID# 20




      VIRGINIA:

                          IN THE CIRCUIT COURT OF FAIRFAX COUNTY

      ELON WILSON
           Petitioner

             V.                                         Civil Case No. CL-2021-3146
                                                        Criminal Case No. FE-2019-71
      COMMONWEALTH
          Respondent

                         COMMONWEALTH'S RESPONSE IN SUPPORT
                     OF DEFENDANT'S PETITION TO VACATE JUDGEMENT

             COMES NOW the Commonwealth, in support of Defendant's Petition to Vacate

      Judgement, and states as follows:

                                           INTRODUCTION

             The Commonwealth supports Defendant's Petition to Vacate Judgment. As

      discussed herein, the conviction in this matter was procured in 2019 by the former

      Commonwealth's Attorney's Office based on the untruthful statements, and likely

      racially biased motivations, of the involved officer ("Officer"). Once the Officer's

      improper conduct was disclosed, the former Commonwealth's Attorney's Office failed to

      act to establish the proper protocol to receive full and complete information regarding

      the extent of the officer's misconduct. Moreover, the former Commonwealth's

      Attorney's Office delayed disclosing the misconduct to Defendant's counsel until after

      Defendant had been transferred from local custody. This is significant because while

      Defendant was in local custody, this Court had the legal authority to modify the jail

      sentence and release Defendant. As a result of the lack of diligence and delay by the

      former Commonwealth's Attorney's Office, Defendant has been forced to remain

      imprisoned while Defendant's counsel has worked with the current leadership of the


                                              Page 1 of 7

                                                                                     1
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 2 of 19 PageID# 21




      Commonwealth's Attorney's Office to secure Defendant's release. This needless delay

      has greatly compounded the injustice. For the reasons stated below, and in the interest

      of justice, this Court should grant Defendant's Petition to Vacate Judgment and order

      Defendant's release from custody.

                                   PROCEDURAL BACKGROUND

             On April 17, 2019, Defendant entered a plea before the Court pursuant to North

      Carolina v. Alford, 400 U.S. 25(1970) to: (i) possession with intent to distribute a

      controlled substance (Code § 18.2-248), Count I, and (ii) possession of a firearm on or

      about the person while in possession of a controlled drug (Code § 18.2-308.4(B)),

      Count II.

             On July 12, 2019, Defendant was sentenced by the Court to five years with three

      years and eleven months suspended on Count I, and two years with no portion

      suspended (mandatory minimum time) on Count II. Defendant remained in the local

      custody of the Adult Detention Center ("ADC") after the sentencing hearing until

      November 13, 2019, when he was transferred to the Department of Corrections ("DOC")

      to serve his prison sentence.

                                             ARGUMENT

      A.    The Former Commonwealth's Attorney's Office Failed to Act Diligently.

            On September 6, 2019, in an interview with the Internal Affairs Division ("IAD") of

     the Fairfax County Police Department ("FCPD"), regarding allegations of untruthful

     conduct in connection with traffic stops, the Officer admitted to falsifying information in

     police records. On September 7, 2019, the Chief Deputy of the former

     Commonwealth's Attorney's Office received, via email, a letter dated September 6,



                                              Page 2 of 7
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 3 of 19 PageID# 22




      2019, from the IAD of the FCPD, advising that the Officer had been "relieved of duty."

      (See Exhibit A, attached hereto). On September 12, 2019, the Chief Deputy of the

      former Commonwealth's Attorney's Office inquired of IAD, via email, the following, "The

      issue at hand. Does it involve truthfulness allegations?" (See Exhibit B, attached

      hereto). Within minutes, IAD responded confirming that the matter did in fact involve

      truthfulness allegations. (See Exhibit C, attached hereto). Despite possessing this

      knowledge, when a line prosecutor asked the Chief Deputy of the former

      Commonwealth's Attorney's Office the very next day, September 13, 2019, via email,

      "What's the deal w/ [the Officer]," he responded that it "MAY be truthfulness." (See

      Exhibit D, attached hereto) (emphasis in original).

               What is most troubling is that records from the ADC indicate that Defendant

      was not transferred from the custody of the ADC to the DOG until November 13, 2019.

      (See Exhibit E, attached hereto). Accordingly, from September 7, 2019, when the

      Commonwealth first became aware of the issue, to November 13, 2019, when

      Defendant was transferred to the DOC, damage to Defendant could have been

      mitigated and addressed. See Stokes v. Commonwealth, 61 Va. App. 388, 392 (2003)

      (finding the circuit court has jurisdiction to modify a sentence when a defendant has "not

      been transferred to the custody of the Department of Corrections and it appears

      compatible with the public interest and there are circumstances in mitigation of the

      offense"). Yet, no action was taken.

            In addition, no notice was timely provided by the leadership of the former

      Commonwealth's Attorney's Office to Defendant's counsel that his client's conviction

     may have been procured based on false testimony. In fact, Defendant's counsel was



                                             Page 3 of 7
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 4 of 19 PageID# 23




      not even notified by the former Commonwealth's Attorney's Office that the Officer was

      suspended for a lack of truthfulness until December 2019 — well after his client had

      been transferred to DOC custody. Moreover, the nature of the notice provided in

      December 2019 utterly deprived Defendant's counsel of any substantive information

      needed to act. Rather, the Chief Deputy of the former Commonwealth's Attorney's

      Office prepared a short paragraph that he instructed the line prosecutor to read to

      Defendant's counsel in December 2019. The line prosecutor was instructed not to

      provide counsel a copy of the notice and not to allow counsel to make a copy of the

      notice.

                To further compound the matter, the leadership of the former Commonwealth's

      Attorney's Office provided no notice to the newly elected, incoming Commonwealth's

      Attorney regarding the Officer's investigation and suspension, including his admission

      on September 7, 2019, to falsifying police records. Given that the leadership of the prior

      Commonwealth's Attorney's Office refused to engage in any meaningful transition with

      the Office's current leadership, the Office's current leadership was not briefed about

      major issues such as this matter prior to taking office on January 1, 2020.

            The current leadership of the Commonwealth's Attorney's Office remained

      unaware of this issue until Defendant filed a Motion for Disclosure on February 25,

      2020. Upon receiving Defendant's motion, the newly elected Commonwealth's Attorney

      immediately made the appropriate inquiries regarding the Officer. In response thereto,

      representatives from the FCPD and County Attorney's Office met with representatives

     of the Commonwealth's Attorney's Office. During that meeting, representatives of the

     Commonwealth's Attorney's Office were advised of the following, among other things:



                                              Page 4 of 7
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 5 of 19 PageID# 24




                •   As part of the FCPD's initial review, 40 of the Officer's nearly 1400 traffic
                    stops were randomly selected and reviewed. In each one of the 40
                    randomly selected cases, the basis used by the Officer to justify the stop,
                    as memorialized in his police report, was untruthful. Moreover, there was a
                    racial component with respect to the drivers that the Officer unlawfully
                    stopped.
                •   While the investigation initially was a matter for the Internal Affairs Bureau
                    of the FCPD, a separate criminal investigation was subsequently opened
                    by the FCPD.
                •   The criminal investigation is focused on issues beyond and in addition to
                    the unlawful stops.

             In response to learning the above information, the current Commonwealth's

      Attorney's Office sought dismissal of the Officer's unadjudicated cases. Additionally,

      the Commonwealth filed a response in support of, and agreeing to, Defendant's Motion

      for Disclosure. As part of its response, the Commonwealth moved the Court to

      establish a Garrity Review Team ("GRT") to review the information to be provided by the

      FCPD IAD regarding its investigation of the Officer. The primary purpose of

      establishing a GRT and exercising such caution was not for the protection of the Officer,

      but rather for the protection of a possible criminal prosecution of the Officer. In any

      subsequent prosecution, the government has the burden of showing that its evidence

      has not been tainted by an officer's compelled statements made during an internal

      affairs investigation.

      B.     The Officer Is Untruthful and Fabricated the Basis for the Stop of Defendant

             Once the Court granted the Commonwealth's request for establishment of a

     GRT, the Commonwealth acted pursuant to the protocols proposed in the motion and

     approved by the Court. At that time, the Commonwealth learned that the FCPD IAD

     had opened 47 internal affairs cases regarding the Officer. The Commonwealth

     systematically received, reviewed, and produced the information from the FCPD IAD to

                                              Page 5 of 7
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 6 of 19 PageID# 25




      Defendant's counsel pursuant above-referenced protocols.

                The amount of material produced by the FCPD IAD was substantial. Over 75

      gigabytes of material was produced. The material revealed strong indicia, among other

      things:

                   •   The Officer systematically stopped motorists without a valid legal basis
                       and then fabricated the basis for the stops in his reports;

                   •   The Officer admitted to falsifying information in police records;

                   •   The Officer admitted to a third party to engaging in racial profiling in
                       determining which motorists to stop and the evidence corroborated this
                       admission;

                   •   Multiple people accused the Officer of planting drugs;

                   •   In several cases handled by the Officer, narcotics went missing from the
                       property room, including cocaine and marijuana;

                   •   The Officer repeatedly edited police reports in cases where the narcotics
                       went missing, sometimes over 100 times in a single case;

                   •   The Officer threatened people with the authority vested in him as a law
                       enforcement officer in an improper manner;

                   •   The Officer abused his authority as a law enforcement officer on several
                       occasions to avoid criminal liability unrelated to the performance of his
                       duties.

      C.    Justice Requires that the Judgment in this Matter be Vacated.

            The Officer, in his written arrest report, stated that he stopped Defendant's

      vehicle because it weaved over the solid yellow line one time and had windows tinted

     darker than the legally permissible limit. Since then, the Officer admitted to FCPD IAD

     that Defendant never crossed the solid yellow line. The Officer also admitted that he

     never tested the tint on Defendant's windows. The Officer further admitted that

     Defendant, who is African American, was seen leaving a recording studio the Officer


                                                Page 6 of 7
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 7 of 19 PageID# 26




      was watching and that is why the Officer chose to stop him. The information relayed by

      the FCPD IAD indicates that the basis for the stop in this matter was completely

      fabricated by the Officer. Furthermore, the totality of the information received by the

      Commonwealth's Attorney's Office renders the Officer wholly unreliable as a witness

      with respect to any other issue in the case, including the chain of custody for the

      suspected narcotics and firearms.

             Justice requires that the judgment in this matter be vacated. What occurred in

      this case is a disgrace of monumental proportions and a stain on the good work of many

      honest police officers and prosecutors. The conviction and sentence in this matter were

      unjustly obtained and if left uncorrected will undermine confidence in our system of

      justice.

                                           CONCLUSION

           WHEREFORE, the Commonwealth moves the Court to grant Defendant's Petition

      to Vacate Judgment.

                                                      Res 3 ectfully submitted,
                                                                    (


                                                      STEVE T. DESCANO
                                                      Commonwealth's Attorney


                                                                ANIKAS
                                                      Chief Deputy Commonwealth's Attorney

                                    CERTIFICATE OF SERVICE

              I hereby certify that a true copy of the foregoing Response was sent to Marvin
      Miller, Esq., Defendant's counsel, via email at ofcmdmillerlaw.com, this 24th day
      March, 2021.

                                                                ANI KAS
                                                      Chief Deputy Commonwealth's Attorney


                                             Page 7 of 7
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 8 of 19 PageID# 27




                               EXHIBIT A
       Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 9 of 19 PageID# 28




From:                              Gray, Derek
Sent:                              Saturday, September 7, 2019 12:48 AM
To:                                Lingan, Casey
Cc:                                Bowman, Brian K
Subject:                           PFC Jonathan Freitag
Attachments:                       Letter to Lingan - Freitag.doc



Good day, sir,

Please see the attached memo. Second Lieutenant Brian Bowman is the lead investigator for this case.

Respectfully,
Derek

Second Lieutenant Derek Gray
Fairfax County Police Department
Internal Affairs Bureau
Office: (703) 246-4775
Cell: (571)585-2120
             Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 10 of 19 PageID# 29


                          County of Fairfax, Virginia
                          To protect and enrich the quality of life for the people, neighborhoods, and diverse communities of Fairfax
                          County



Colonel                    September 6, 2019
Edwin C. Roessler Jr.
Chief of Police
                          Mr. Casey Lingan
                          Chief Commonwealth Assistant Attorney
                          4110 Chain Bridge Road
                          Fairfax, Virginia 22030

Lt. Colonel
Thomas Ryan
Deputy Chief of Police    Dear Mr. Lingan,

                          On September 6, 2019, PFC Jonathan Freitag of the Franconia District
                          Station, was relieved of duty pending the results of a Fairfax County Police
Major Matthew             Department, Internal Affairs Bureau investigation.          At this time, the
Owens                     investigation is ongoing, and you can anticipate updates as the investigation
Commander,
Internal Affairs Bureau
                          unfolds. If you have any questions, feel free to contact me.


Captain
                          Sincerely,
Ronald Manzo
Commander,
Investigations Division
Internal Affairs Bureau
                          Second Lieutenant Brian Bowman
                          Fairfax County Police Department
                          Internal Affairs Bureau
                          12099 Government Center Parkway, 8th floor
                          Fairfax, Virginia 22035
                          (703) 246-2793




                                                                                   Fairfax County Police Department
                                                                                             4100 Chain Bridge Road
                                                                                              Fairfax, Virginia 22030
                                                                                              703-246-2195, TTY 711
                                                                                              Facsimile 703-246-3876
                                                                                               www.fairfaxcounty.gov
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 11 of 19 PageID# 30




                                EXHIBIT B
        Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 12 of 19 PageID# 31




From:                              Lingan, Casey
Sent:                              Thursday, September 12, 2019 1:41 PM
To:                                Gray, Derek
Subject:                           Re: PFC Jonathan Freitag



The issue at hand. Does it involve truthfulness allegations?

Get Outlook for iOS

From: Gray, Derek <Derek.Gray@fairfaxcounty.gov>
Sent: Thursday, September 12, 2019 1:36:26 PM
To: Lingan, Casey <Casey.Lingan@fairfaxcounty.gov>
Subject: Re: PFC Jonathan Freitag

Freitag has been relieved of duty. We have a hearing with him tomorrow. What does your office need from us?

Derek

On Sep 12, 2019, at 12:53 PM, Lingan, Casey <Caseylingan@fairfaxcounty.gov> wrote:

        Do you have more information on this? He has a number of cases pending.

        Thanks
        Casey

        Get Outlook for iOS

        From: Gray, Derek <Derek.GravPfairfaxcounty.gov>
        Sent: Saturday, September 7, 2019 12:47:37 AM
        To: Lingan, Casey <Casey.LinganPfairfaxcountv.gov>
        Cc: Bowman, Brian K <Brian.Bowman@fairfaxcountv.gov>
        Subject: PFC Jonathan Freitag

        Good day, sir,

        Please see the attached memo. Second Lieutenant Brian Bowman is the lead investigator for this case.

        Respectfully,
        Derek

        Second Lieutenant Derek Gray
        Fairfax County Police Department
        Internal Affairs Bureau
        Office: (703) 246-4775
        Cell: (571)585-2120




                                                               1
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 13 of 19 PageID# 32




                                EXHIBIT C
        Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 14 of 19 PageID# 33




From:                                 Gray, Derek
Sent:                                 Thursday, September 12, 2019 1:42 PM
To:                                   Lingan, Casey
Subject:                              Re: PFC Jonathan Freitag



Yes sir.

Sorry, this is my first experience with this.

Derek



On Sep 12, 2019, at 1:41 PM, Lingan, Casey <Casevlingan@fairfaxcountv.gov> wrote:

           The issue at hand. Does it involve truthfulness allegations?

           Get Outlook for iOS

           From: Gray, Derek <Derek.Grav@fairfaxcountv.gov>
           Sent: Thursday, September 12, 2019 1:36:26 PM
           To: Lingan, Casey <Casey.Lingan@fairfaxcountv.gov>
           Subject: Re: PFC Jonathan Freitag

           Freitag has been relieved of duty. We have a hearing with him tomorrow. What does your office need
           from us?

           Derek

           On Sep 12, 2019, at 12:53 PM, Lingan, Casey <Casevlinganftfairfaxcountv.gov> wrote:

                   Do you have more information on this? He has a number of cases pending.

                   Thanks
                   Casey

                   Get Outlook for iOS

                   From: Gray, Derek <Derek.Grav@fairfaxcountv.gov>
                   Sent: Saturday, September 7, 2019 12:47:37 AM
                   To: Lingan, Casey <Casevlingan@fairfaxcountv.gov>
                   Cc: Bowman, Brian K <Brian.Bowman@fairfaxcountv.gov>
                   Subject: PFC Jonathan Freitag

                   Good day, sir,

                   Please see the attached memo. Second Lieutenant Brian Bowman is the lead
                   investigator for this case.



                                                               1
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 15 of 19 PageID# 34
       Respectfully,
       Derek

       Second Lieutenant Derek Gray
       Fairfax County Police Department
       Internal Affairs Bureau
       Office: (703) 246-4775
       Cell: (571)585-2120




                                          2
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 16 of 19 PageID# 35




                                EXHIBIT D
        Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 17 of 19 PageID# 36




From:                             Lingan, Casey
Sent:                             Friday, September 13, 2019 7:57 AM
To:                               Pavluchuk, Kathryn A.
Subject:                          Re:?

Follow Up Flag:                   Follow up
Flag Status:                      Flagged



Yeah no details other than it MAY be truthfulness?? But should know more soon.

Get Outlook for iOS

From: Pavluchuk, Kathryn A. <Kathryn.Pavluchuk@fairfaxcounty.gov>
Sent: Friday, September 13, 2019 7:55:47 AM
To: Lingan, Casey <Casey.Lingan@fairfaxcounty.gov>
Subject:?

What's the deal w/ Freitag? I have 6 or 7 of his dwi's in my courtroom. Should I just be continuing due to pending
investigation?

Katie

Kathryn Ann Duffy Pavluchuk
Assistant Commonwealth's Attorney
Fairfax County, Virginia




                                                          1
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 18 of 19 PageID# 37




                                EXHIBIT E
Case 1:21-cv-00800-AJT-MSN Document 1-1 Filed 07/08/21 Page 19 of 19 PageID# 38




Current Commmitment:
                loate        Time !Reason
1Commit           07/12/201911335120 - Serving sentence 07/12/2019
"Actual Release   11/13/201910517   -1TO—Serve Sentence Department of Corrections'
Computed Releaser—           1-0-R0 !

Columns with ** and highlighted -- Do NOT release to public.
           Jail
                               Dock Cour
           Warra                                         Dispositi   Convicti Arrest
 Charge           OTN**        et    t       Bond
           nt                                           on           on Date Date
                               No**  Info
           No**
18.2-                                 Circui
308.4(A) -
                                      t
POSSESS                                                 State
                                      Court
SCHED. I                                     No Bond
           159965 059GM1800020 FE19-                    Sentence     07/12/20 04/03/20
/II DRUG                             '       (NO BOND ,
           5      650          71    Fairfa             (Total:      19       18
WHILE                                        0)
                                      x                 2Y)
POSSESSI
                                     Count
NG
                                     y
FIREARM
18.2-                                Circui
248(C) -                                                State
                                     t
POSSESSI                                                Sentence
                                     Court
ON W/                                        No Bond    (Total:
           159965 059GM1800020 FE19-                                 07/12/20 04/03/20
INTENT TO 6                          '       (NO BOND, 5Y,
                  651          71    Fairfa                          19       18
SELL, ETC.                                   0)         Suspende
                                     x
SCHEDULE                                                d: 3Y
                                     Count
I OR II                                                 11M)
                                     y
DRUGS
